Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 8/30/21 and the interview on 9/20/21.  As directed by the amendment, claims 1, 10, and 16 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-20.  

Terminal Disclaimer
The terminal disclaimer filed on 9/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,537,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anne Christy 78,155 on 9/20/21.

The application has been amended as follows: 


a canister configured to contain a propellant,
a tip configured to removably couple to a housing body of the device, the tip comprising:
a container cavity configured to receive a unit dose container, the unit dose container configured to contain the compound,
a diffuser configured to be in communication with the canister such that propellant exiting the canister travels through the diffuser, and 
a nozzle in communication with the container cavity; and 
a puncture member that is configured to upon coupling the tip to the housing body, puncture an end of the unit dose container, 
wherein the device is capable of delivering the compound to the olfactory region of the nasal cavity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed device for delivering a compound to an olfactory region of a nasal cavity, the prior art does not disclose, either alone or suggest in combination, a device including a canister configured to contain a propellant, a tip configured to be removably couple to a housing body of the device, the tip including a container cavity configured to receive a unit dose container which contains the compound, a diffuser configured to be in communication with the canister such that propellant exiting the canister travels through the diffuser, and a nozzle in communication with the container cavity; and a puncture member configured to, upon coupling the tip to the housing body, puncture an end of the unit dose container  such that following contact with the diffuser the diffused propellant 
The closest prior art references of record are: Young et al. (2013/0239964), Armstrong et al. (2006/0260608), Kriesel et al. (5,531,683), Bennie et al. (3,921,637), Ganem et al. (2010/0108062), Giroux (2007/0068514), Hoekman et al. (WO 2012/119153), Shay et al. (2012/0259277), and Loenner et al. (2009/0137950).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/Primary Examiner, Art Unit 3785